EXHIBIT 10.1

 

UNITED STATES DISTRICT COURT

DISTRICT OF MINNESOTA

 

 

 

:

Civil Action No. 04-1155

IN RE ZOMAX, INC. SECURITIES

:

(DWF/SRN)

LITIGATION

:

 

:

 

STIPULATION AND AGREEMENT OF SETTLEMENT

 

This Stipulation and Agreement of Settlement dated as of April 25, 2005 (the
“Stipulation”) is made and entered into by and among Lead Plaintiff, Dungan,
Ltd. on behalf of the Class (as hereinafter defined) (collectively referred to
hereinafter as the “Plaintiffs”), and Defendants, Zomax, Inc. (“Zomax”) James T.
Anderson (“Anderson”), James E. Flaherty (“Flaherty”) and Michelle S. Bedard
(“Bedard”) (collectively hereinafter referred to as the “Settling Defendants”),
by and through their respective counsel.

 

WHEREAS:

 

A.                                   The following action (the “Action”) has
been filed against Zomax, Inc. and certain of its present or former officers and
directors:

 

Charles Fazio, individually and on behalf of all others similarly situated v.
Zomax, Inc., James T. Anderson, James E. Flaherty and Michelle S. Bedard, Civil
Action 04-1155(DWF/SRN).

 

B.                                     This Stipulation is intended to fully,
finally, and forever resolve, discharge and settle the Action and all Settled
Claims, as defined herein, with prejudice and without costs, against the
Released Parties, as defined herein.  Upon and subject to the terms and
conditions hereto, this Stipulation is subject to approval by the Court after
notice and hearing;

 

1

--------------------------------------------------------------------------------


 

C.                                     By Order dated May 25, 2004, the Court
appointed Dungan, Ltd. as the Lead Plaintiff, Schiffrin & Barroway, LLP as Lead
Counsel and Zimmerman Reed, PLLP as Liaison Counsel for the Class;

 

D.                                    On June 14, 2004 and July 9, 2004, Zomax
and Flaherty, respectively, filed motions to dismiss the initial complaint.  On
July 20, 2004, the Court entered a scheduling order extending Plaintiffs’ time
to respond to the motions to dismiss until after filing the Consolidated Amended
Complaint;

 

E.                                      On August 13, 2004, Plaintiffs filed
their Consolidated Amended Complaint (the “Complaint”).  The Complaint alleges,
among other things, that from May 25, 2000 through October 18, 2002 the Settling
Defendants issued false and misleading press releases and other statements
concerning demand, sales and profitability of Zomax products, in violation of
Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 and Rule 10b-5
promulgated under Section 10(b).  The Complaint also alleges that while Settling
Defendants issued such statements, Individual Defendants Anderson and Bedard
began selling Zomax common stock, knowing that false and misleading information
had inflated the value of the stock, and reaping proceeds of over $12.5 million
in violation of Section 20(A)(a) of the Exchange Act of 1934.  The Complaint
alleges further that a September 21, 2000 announcement by Zomax that its third
quarter 2000 financial results would be lower than the Company had been
predicting caused the price of the stock to drop, but that the violations
underlying the announcement did not become known to the public until an
October 18, 2002 announcement by Zomax that it was under investigation by the
SEC in connection with the Individual Defendants’ insider trading during the
summer of 2000.  The Complaint alleges that this announcement also caused the
price of Zomax common stock to drop;

 

2

--------------------------------------------------------------------------------


 

F.                                      On September 19, 2004, Zomax filed its
Motion to Dismiss the Consolidated Amended Complaint in its entirety and on
October 12, 2004, Anderson and Bedard filed their Motion to Dismiss the
Consolidated Amended Complaint in its entirety.  On October 26, 2004, Settling
Defendants and Plaintiffs filed a Joint Stipulation to Suspend Zomax’s Motion to
Dismiss Hearing and Briefing Schedule regarding the Motion to Dismiss.  By Order
dated October 27, 2004, Settling Defendants’ Motion to Dismiss Plaintiffs’
Consolidated Amended Complaint was suspended so that the parties would have an
opportunity to engage in serious settlement negotiations;

 

G.                                     Lead Plaintiff and Lead Plaintiff’s
Counsel recognize the burden, expense, risk and uncertain outcome of litigating
this Action further, and Lead Plaintiff, on behalf of itself and other members
of the Class desire to settle their claims against the released parties, on
terms and conditions hereafter set forth and deem said Settlement to be fair,
reasonable, adequate and in the best interest of the Class;

 

H.                                    The Settling Defendants do not admit the
allegations of the Complaint, and further contend that the Action is barred by
applicable statutes of limitation.  Settling Defendants also recognize the
burden, expense, risks and uncertain outcome of litigating this Action further,
and have therefore concluded that it is desirable and beneficial to them that
the claims asserted against them in this Action be settled on the terms and
conditions hereafter set forth;

 

I.                                         The parties have engaged in extensive
discussions and arm’s length negotiations with respect to a compromise and
settlement of the Class Members’ claims against the Released Parties, as
hereafter defined, with a view toward settling the issues in dispute and
achieving the best relief possible consistent with the interests of the Class. 
In agreeing to this Settlement, Plaintiffs do not concede that any infirmities
exist in their claims, nor do Settling Defendants

 

3

--------------------------------------------------------------------------------


 

concede any infirmities in their defenses to such claims, or that the claims are
valid or have merit; and

 

J.                                        The parties have agreed that upon the
execution of this Stipulation, Lead Plaintiff shall conduct discovery to confirm
the factual basis for the Settlement (“confirmatory discovery”) under
appropriate safeguards for confidentiality and restrictions on use if the
proposed Settlement ultimately is not achieved.  Zomax will produce for Lead
Plaintiff’s Counsel’s inspection those documents that Zomax produced to the SEC
or any other regulatory body in connection with their earlier investigation(s)
related to the Released Claims, including any transcripts of depositions
provided in connection with said investigations, as well as any requests for
production or other documents outlining the scope of said investigation.  This
information shall be made available to Lead Plaintiff’s Counsel at a site to be
determined in the discretion of Zomax’s Counsel and Lead Plaintiff will complete
the review of the documents produced within 45 days of execution of this
Stipulation and receipt of access to the documents.  The parties have agreed
that if Lead Plaintiff determines that the continuing discovery does not support
the Settlement as fair, reasonable and adequate, Lead Plaintiff has the right to
withdraw from the Settlement by the earlier of 30 days from the completion of
the review, or the hearing on the Preliminary Approval Order.

 

K.                                    Based upon their investigation to date,
Lead Plaintiff’s Counsel conclude that the terms and conditions of this
Stipulation are fair, reasonable and adequate to Plaintiffs and the Class, and
in their best interest, and Lead Plaintiff has agreed to settle the claims
raised in the Action pursuant to the terms and provisions of this Stipulation,
after considering (a) the substantial benefits that Plaintiffs and the
Class will receive from the Settlement; (b) the

 

4

--------------------------------------------------------------------------------


 

attendant risks of litigation; and, (c) the desirability of permitting the
Settlement to be consummated as provided by the terms of this Stipulation.

 

NOW THEREFORE, without any admission or concession on the part of Plaintiffs of
any lack of merit of the Action or of any fact alleged in the Action,
whatsoever, and without any admission or concession of any liability or
wrongdoing, or lack of merit in the defenses, or with respect to the merit of
any fact alleged by Plaintiffs, whatsoever, by the Settling Defendants, it is
hereby STIPULATED AND AGREED, subject to approval of the Court, in consideration
of the benefits flowing to the parties hereto from the Settlement, that all
Settled Claims as against the Released Parties shall be fully and forever
comprised, settled, released and dismissed with prejudice, upon and subject to
the following terms and conditions:

 

DEFINITIONS

 

1.                                       As used in this Stipulation, the
following terms shall have the following meanings:

 

(a)                                  “Authorized Claimant” means a Class Member
(as defined below), who submits a timely and valid Proof of Claim in such form
and manner, and within such time as specified herein, to the Claims
Administrator (as defined below).

 

(b)                                 “Claims Administrator” means A.B. Data, Ltd.
(“A.B. Data”), which shall administer the Settlement.

 

(c)                                  “Class” and “Class Members” mean all
Persons who purchased or otherwise acquired Zomax common stock between May 25,
2000 and October 18, 2002, inclusive.  Excluded from the Class are Settling
Defendants, the officers and directors of the Company, members of their
immediate families and their legal representatives, heirs, successors or assigns
and any entity in which Settling Defendants have or had a controlling interest. 
The

 

5

--------------------------------------------------------------------------------


 

portion of the exclusion which relates to “successors” or “assigns” is not
intended to mean any Persons who made open market purchases and would otherwise
be part of the Class.  Also excluded from the Class are any putative
Class Members who exclude themselves by filing a request for exclusion in
accordance with the requirements set forth in the Notice.

 

(d)                                 “Class Period” means the period May 25, 2000
to October 18, 2002, inclusive.

 

(e)                                  “Court” means the United States District
Court for the District of Minnesota.

 

(f)                                    “Effective Date of Settlement” or
“Effective Date” is the date defined in paragraph 41 of the Stipulation.

 

(g)                                 “Final Judgment and Order” means the order
to be entered by the Court approving the Settlement, in the form attached hereto
as Exhibit B.

 

(h)                                 “Gross Settlement Fund” means the Two
Million Two Hundred and Fifty Thousand Dollars ($2,250,000) (the “Settlement
Cash”), plus any interest earned thereon, and the Settlement Shares of 1,500,000
freely tradable shares of Zomax common stock that Defendant Zomax agrees to
contribute to the Settlement.

 

(i)                                     “Individual Defendants” means James T.
Anderson, James E. Flaherty and Michelle S. Bedard.

 

(j)                                     “Lead Plaintiff” means Dungan Ltd.

 

(k)                                  “Lead Plaintiff’s Counsel” means the law
firm of Schiffrin & Barroway, LLP.

 

(l)                                     “Net Settlement Fund” means the Gross
Settlement Fund, as defined herein, net of any taxes, as referred to in
Paragraph 13, on the income thereof, and net of any

 

6

--------------------------------------------------------------------------------


 

funds or shares used to pay (i) the notice and administrative costs referred to
in paragraph 15, and (ii) the attorneys’ fees and expense award referred to in
paragraphs 16-18.

 

(m)                               “Notice” means the Notice of Pendency of
Class Action on Proposed Settlement and Motion for Attorneys’ Fees and Expenses,
which is to be sent to members of the Class substantially in the form attached
hereto as Exhibit A-1.

 

(n)                                 “Person” means any individual, corporation,
partnership, association, affiliate, joint stock company, trust, estate,
unincorporated association, government and any political subdivision thereof,
and any other type of legal or political entity.

 

(o)                                 “Preliminary Approval Order” means the order
preliminarily approving the Settlement and directing notice thereof to the
Class, which order is in the form attached hereto as Exhibit A.

 

(p)                                 “Proof of Claim” means the proposed Proof of
Claim and Release in the form attached as Exhibit A-2.

 

(q)                                 “Publication Notice” means the summary
notice of proposed Settlement and Settlement Hearing for publication in the form
attached as Exhibit A-3.

 

(r)                                    “Released Parties” means the Settling
Defendants, Zomax, Inc., James T. Anderson, James E. Flaherty, Michelle S.
Bedard and their respective present and former parents, subsidiaries,
affiliates, and any of their officers, directors, partners, employees, agents,
representatives, attorneys, advisors, investment advisors, fiduciaries, insurers
and reinsurers, auditors and accountants, predecessors, heirs, successors and
assigns of each of them, and any other Person in which any of the foregoing has
or had a controlling interest or which is or was related to or affiliated with
any of the foregoing.

 

7

--------------------------------------------------------------------------------


 

(s)                                  “Restitution Fund” means any fund created
as a result of any SEC enforcement proceeding or related settlement, the
approval of which is solely in the discretion of the SEC.

 

(t)                                    “Settled Claims” means any and all
claims, debts, demands, rights or causes of action or liabilities, including
both known claims and Unknown Claims (i) that have been asserted in this Action
by the Class Members or any of them against any of the Released Parties or
(ii) that could have been asserted in any forum by the Class Members or any of
them against any of the Released Parties which in any way are based on
allegations of insider trading, misrepresentations, omissions, or other
disclosure-related claims which could form the basis of a claimed securities law
violation, which allegations are in respect to acts or omissions during the
Class Period and which in any way relate to the purchase of Zomax stock during
the Class Period.  Settled Claims does not include any claims between Zomax on
the one hand, and either Anderson or Bedard on the other hand, including those
claims (whether in contribution, indemnity, under the securities laws, state law
or the like) which in any way arise from the Action, the facts alleged in the
Action, the costs associated with this Settlement or other costs or losses in
any way associated with the facts alleged in the Action or any other proceeding
or investigation, which claims have been and will continue to be preserved and
not in any way impaired hereby, all in respect to the agreement between Zomax,
Anderson and Bedard.  Settled Claims also does not include any claims which in
any way relate to the restatement of financial results announced by Zomax on
March 1, 2005 or any expansion of the restatement to periods occurring within
the Class Period.

 

(u)                                 “Settlement” means the settlement
contemplated by this Stipulation.

 

8

--------------------------------------------------------------------------------


 

(v)                                 “Settling Defendants” means Zomax, James T.
Anderson, James E. Flaherty, Michelle S. Bedard.

 

(w)                               “Settled Defendants’ Claims” means any and all
claims, rights or causes of action or liabilities, whether based on federal,
state, local, statutory or common law or any other law, rule or regulation,
including both known claims and Unknown Claims, that have been or could have
been asserted in the Action or any forum by the Settling Defendants or any of
them or the successors and assigns of any of them against the Lead Plaintiff,
Class Members or their attorneys, which arise out of or relate in any way to the
institution, prosecution, or settlement of the Action (except for claims to
enforce the Settlement).

 

(x)                                   “Settling Defendants’ Counsel” mean the
law firms of Dorsey & Whitney L.L.P., Lindquist & Vennum P.L.L.P. and Greene
Espel, P.L.L.P.

 

(y)                                 “Unknown Claims” means any and all Settled
Claims, which the Lead Plaintiff or any Class Member does not know or suspect to
exist in his, her or its favor at the time of the release of the Released
Parties, and any Settled Defendants’ Claims which any Defendant does not know or
suspect to exist in his, her, or its favor, which if known by him, her or it
might have affected his, her, or its decision(s) with respect to the Settlement.

 

SETTLING DEFENDANTS DO NOT ADMIT ANY
WRONGDOING OR LIABILITY

 

2.                                       The Settling Defendants make no
admission of liability or any fact alleged in the Action.  In addition,
Plaintiffs do not concede that any infirmities exist in their claims, nor do
Settling Defendants concede any infirmities in their defenses to such claims.

 

9

--------------------------------------------------------------------------------


 

SCOPE AND EFFECT OF SETTLEMENT

 

3.                                       The obligations incurred pursuant to
this Stipulation shall be in full and final disposition of the Action as against
the Settling Defendants and any and all Settled Claims against any and all
Released Parties.

 

4.                                       Upon the Effective Date of this
Settlement, Lead Plaintiff and each Class Member, on behalf of themselves, their
heirs, executors, administrators, successors and assigns and any Persons they
represent, shall be (i) conclusively deemed to have fully, finally and forever
settled, released, relinquished and discharged all Settled Claims against the
Released Parties; (ii) conclusively deemed to have covenanted not to sue the
Released Parties in any action alleging any Settled Claims and (iii) forever
barred from asserting any Settled Claims against any of the Released Parties. 
The releases set forth herein shall release Settled Claims, including Unknown
Claims, as that term is used in Section 1542 of the Civil Code of the State of
California, and all Class Members who do not exclude themselves from the
Class and this Settlement will and will be deemed to expressly waive any and all
rights under that statute or similar statutes of any other jurisdiction.  With
respect to any and all Settled Claims and Settled Defendants’ Claims, the
parties stipulate and agree that upon the Effective Date, the Lead Plaintiff and
the Settling Defendants shall expressly waive, and each Class Member shall be
deemed to have waived, and by operation of the Judgment shall have expressly
waived, any and all provisions, rights and benefits conferred by any law of any
state or territory of the United States, or principle of common law, which is
similar, comparable, or equivalent to Cal. Civ. Code § 1542, which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

10

--------------------------------------------------------------------------------


 

Lead Plaintiff and Settling Defendants acknowledge, and Class Members by
operation of law shall be deemed to have acknowledged, that the inclusion of
“Unknown Claims” in the definition of Settled Claims and Settled Defendants’
Claims was separately bargained for and was a key element of the Settlement.

 

5.                                       If the Settlement is approved by the
Court, the Final Judgment and Order will dismiss the Litigation as against the
Settling Defendants with prejudice, and will bar and permanently enjoin all
Plaintiffs and each Class Member, regardless of whether such Class Member has
submitted a Proof of Claim and Release, from prosecuting the Settled Claims
against any of the Released Parties.  Plaintiffs and Class Members shall be
conclusively deemed to have released any and all Settled Claims against the
Released Parties, and to have agreed to the bar, reduction and the related
provisions in the immediately following paragraph.

 

6.                                       It is agreed that upon the Effective
Date, the pertinent provisions of the Public Securities Litigation Reform Act of
1995 (“PSLRA”) relating to settlement discharge (15 U.S.C. § 78u-4(f)(7)(A&B))
will apply to this Settlement, and pursuant thereto, and pursuant to the
parties’ agreement, the Final Judgment and Order will bar all future claims for
contribution (arising out of or in any way related to the Settled Claims) by any
Person against the Released Parties.  Additionally, it is agreed that the Final
Judgment and Order will permanently enjoin all Persons, including any Persons
who may in the future assert any third party or cross claim against any Released
Party, from instituting or prosecuting any action, claim, crossclaim,
third-party claim or proceeding against any Released Party for equitable,
partial, comparative, or complete contribution, subrogation, and/or indemnity,
however denominated, arising out of or relating in any way to the Settled
Claims.  It is further agreed that the Court will find that all such claims,
including any future third party or cross claims, are fully extinguished,
discharged,

 

11

--------------------------------------------------------------------------------


 

satisfied and made unenforceable.  To assure the effectiveness of the bar and
discharge agreements and orders provided here, and to assure the Released
Parties of a final and global resolution of the Settled Claims, it is agreed
that the Final Judgment and Order will order that any future claim or resulting
verdict for or on behalf of any Plaintiff or Class Member arising out of or
relating in any way to the Settled Claims, which claim or resulting verdict is
against any non-party which has asserted any claim relating to or arising out of
any Settled Claim against a Released Party, will be reduced in an amount that
corresponds to the greater of (i) the percentage (up to and including 100%) of
responsibility of that Released Party or (ii) the amount paid by or in behalf of
that Released Party in respect to this Settlement.  The Court shall retain
jurisdiction over the parties hereto and over the Class Members in respect to
enforcing and administering the Stipulation, including the enforcement of the
releases and the bar/reduction agreement and orders provided for herein. 
Notwithstanding anything to the contrary in this paragraph 6, however, the
Court’s order will not impair the preservation of claims as between Zomax,
Anderson and Bedard as provided in the “Settled Claims” definition at paragraph
1(t) of this Stipulation.

 

THE SETTLEMENT CONSIDERATION

 

7.                                       In full and final settlement of the
claims in this Action, the Defendant Zomax shall provide to the Class a total
consideration of $2,250,000 in cash, plus 1,500,000 shares (the “Settlement
Shares”) of freely tradable shares of Zomax common stock (collectively, the
Settlement Cash with any interest thereon, and the Settlement Shares, shall be
referred to as the “Gross Settlement Fund” or the “Settlement Fund”) and shall
be provided as follows:

 

(a)                                  Within three (3) business days from the
date of execution of the Court’s Final Judgment and Order, Settling Defendants,
pursuant to an Escrow Agreement, shall deposit $2,250,000 (less any amounts
advanced for administrative costs pursuant to paragraph 7(b) of this
Stipulation) in cash into an interest bearing Escrow Account (the “Cash
Settlement Fund”),

 

12

--------------------------------------------------------------------------------


 

at Wells Fargo Bank, pursuant to an Escrow Agreement which is governed by this
Stipulation and which is agreeable to Lead Plaintiff’s Counsel and counsel to
Zomax, or as ordered by the Court.  Interest earned on the Cash Settlement fund
while held in escrow shall accrue for the benefit of the ultimate recipients of
the Settlement Fund.

 

(b)                                 Within fifteen (15) business days of the
Court’s execution of the Preliminary Approval Order, and upon an itemized
estimate of the costs of Notice and Administration of the Settlement, Defendant,
Zomax will advance to A.B. Data the amount of such estimate up to $100,000, to
be used to pay such costs (including the fees of A.B. Data) as they are
incurred.  Should the Settlement not consummate, any amounts not so used or
required to pay costs incurred shall belong to Defendant Zomax.

 

(c)                                  With respect to Settlement Shares, in
accordance with the timetable described in (d) below, the Class shall receive
1,500,000 shares of freely tradable Zomax common stock, less any shares awarded
by the Court and issued by Zomax to Lead Plaintiff’s Counsel as attorneys’ fees
(the “Net Settlement Shares”).  The Settlement Shares shall be duly and validly
issued fully paid, non-assessable, and free from all liens and encumbrances.  To
the extent that there occurs (or the record date occurs for) any stock splits,
reclassifications or stock dividends with respect to Zomax common stock or any
change or conversion of Zomax common stock into other securities prior to the
issuance of stock in the Settlement, then the 1,500,000 shares shall be treated
as if they are, as of the date hereof, fully issued and outstanding and shall be
treated the same as all other shares of Zomax common stock currently issued and
outstanding as of the date hereof.

 

(d)                                 Subsequent to the Effective Date, Zomax
shall issue and deliver the Net Settlement Shares to the Authorized Claimants,
in whole or in part, within ten (10) business days

 

13

--------------------------------------------------------------------------------


 

of receipt of written instructions from the Claims Administrator in accordance
with paragraph 34 below and the signing of the Order of Distribution authorizing
the allocation.  Zomax shall bear all costs of issuing such shares, including
the costs associated with registering (if necessary), printing and issuing
shares certificates, as well as any costs necessary to make the shares freely
tradable.

 

(e)                                  The parties hereto stipulate, and shall ask
the Court to find in the Final Judgment and Order, among other things, that the
issuance of stock in consideration of this Settlement is in reliance upon and
subject to the exemption from registration under Section 3(a)(10) of the
Securities Act of 1933 and any applicable provisions of states’ securities laws
and is based on this Court’s approval of the issuance and Settlement as fair,
both substantively and procedurally, to those to whom the stock will be issued. 
In the event the stock issuance is not exempt from registration under the
Securities Act of 1933 or any state securities laws, Zomax will pay all expenses
necessary to register the shares accordingly.

 

8.                                       Zomax warrants that, as of the date of
this Stipulation, it is not insolvent, nor will payment of the Cash Settlement
Fund or distribution of the Non-Cash Consideration render Zomax insolvent within
the meaning of and/or for the purposes of the United States Bankruptcy Code.  If
a case is commenced in respect of Zomax under Title 11 of the United States Code
(Bankruptcy), or a trustee, receiver or conservator is appointed under any
similar law, and in the event of the entry of a final order of a court of
competent jurisdiction determining the payment of the Gross Settlement Fund and
any accrued interest, or any portion thereof, to be a preference, voidable
transfer, fraudulent transfer or similar transaction, then, at the election of
Lead Plaintiff’s Counsel, the parties shall jointly move the Court to vacate and
set aside the releases given and Final Judgment and Order entered in favor of
the Settling Defendants pursuant to this

 

14

--------------------------------------------------------------------------------


 

Stipulation, and the Stipulation shall be null and void, and the parties hereto
shall be restored to their respective positions in the litigation immediately
prior to October 29, 2004.

 

9.                                       No part of the Gross Settlement Fund
shall constitute, nor shall they be construed or treated as constituting, a
payment in lieu of fines, penalties, forfeitures or punitive recoveries.

 

10.                                 Upon the Effective Date, all remaining
interest or right of each of the Settling Defendants in the Gross Settlement
Fund shall be absolutely and forever extinguished except as provided in this
Stipulation.

 

THE SETTLEMENT FUND

 

11.                                 All funds held in the Escrow Account shall
remain subject to the jurisdiction of the Court until such time as the funds
shall be distributed to the Class or returned to Defendant Zomax pursuant to
this Stipulation and/or further order of the Court.  Any funds in excess of
$100,000 shall be invested in short term United States Agency or Treasury
Securities, and shall collect and reinvest all interest accrued thereon.  In the
event any funds held in the Escrow Account are less than $100,000, then such
amount may be held in an interest bearing account of the Escrow Agent, insured
by the FDIC.  The Settling Defendants shall bear no risk related to the
investment of the Cash Settlement Fund, and once it is delivered to the Escrow
Account, Settling Defendants are fully relieved of any risk of loss, all such
risk being that of the Claims Administrator, Lead Plaintiff’s Counsel and/or the
Class.

 

12.                                 Subject to further order and/or directions
as may be made by the Court or pursuant to written direction by the parties to
this Stipulation, the Claims Administrator is authorized to execute such
transactions on behalf of the Lead Plaintiff and the Class as are consistent
with the terms of this Stipulation.

 

15

--------------------------------------------------------------------------------


 

TAX TREATMENT OF THE SETTLEMENT FUND

 

13.                                 (a)                                  The
parties and A.B. Data hereto agree that the Settlement Fund is intended to be a
Qualified Settlement Fund within the meaning of Treasury Regulation § 1.468B-1. 
The Claims Administrator and, as required, the parties hereto shall jointly and
timely make such elections as necessary or advisable to carry out the provisions
of this paragraph 13(a), including the “relation-back election” (as defined in
Treasury Regulation §1.468B-1) back to the earliest permitted date.  Such
elections shall be made in compliance with the procedures and requirements
contained in such regulations.  It shall be the responsibility of the Claims
Administrator to timely and properly prepare and deliver the necessary
documentation for signature by all necessary parties, and thereafter to cause
the appropriate filing to occur.

 

(b)                                 For the purposes of § 468B of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder,
the “administrator” as defined in § 1.468B-2(k)(3) shall be A.B. Data.  The
Claims Administrator shall timely and properly file informational and other tax
returns necessary or advisable with respect to the Cash Settlement Fund
(including without limitation the returns described in Treasury Regulation
§ 1.468B-2(k and 1)), if applicable.  Defendant Zomax agrees to provide promptly
to A.B. Data the statement described in Treasury Regulation § 1.468B-3(e).  Such
returns (as well as the election described in paragraph 13(a)) shall be
consistent with this paragraph 13 and in all events shall reflect that all taxes
(including any estimated taxes, interest or penalties) on the income earned by
the Cash Settlement Fund shall be paid out of the Cash Settlement Fund as
provided in paragraph 13(c) hereof.

 

(c)                                  All (i) taxes (including any estimated
taxes, interest or penalties) arising with respect to the income earned by the
Cash Settlement Fund, including any taxes or tax detriments that may be imposed
upon Settling Defendants with respect to any income earned by

 

16

--------------------------------------------------------------------------------


 

the Cash Settlement Fund for any period during which the Cash Settlement Fund
does not qualify as a “qualified settlement fund” for federal or state income
tax purposes (“Taxes”), and (ii) expenses and costs incurred in connection with
the operation and implementation of this paragraph 13 (including, without
limitation, expenses of tax attorneys and/or accountants and mailing and
distribution costs and expenses relating to filing (or failing to file) the
returns described in this paragraph 13) (“Tax Expenses”), shall be paid out of
the Cash Settlement Fund, in all events the Settling Defendants and their
insurers shall have no liability or responsibility for the Taxes or the Tax
Expenses or the filing of any tax returns or other documents with the Internal
Revenue Service or any other state or local taxing authority.  The Settlement
Fund shall indemnify and hold Settling Defendants and their insurers harmless
for Taxes and Tax Expenses (including, without limitation, taxes payable by
reason of any such indemnification).  Further, Taxes and Tax Expenses shall be
treated as, and considered to be, a cost of administration of the settlement and
shall be timely paid by the Settlement Administrator out of the Net Settlement
Fund without prior order from the Court and the Settlement Administrator shall
be obligated (notwithstanding anything herein to the contrary) to withhold from
distribution to Plaintiffs any funds necessary to pay such amounts including the
establishment for adequate reserves for any Taxes and Tax Expenses (as well as
any amounts that may be required to be withheld under Treasury Regulation
§ 1.468B-2(1)(2)); Settling Defendants and their insurers are not responsible
and shall have no liability therefore or for any reporting requirements that may
relate thereto.

 

(d)                                 The parties hereto agree to cooperate with
the Settlement Administrator, each other, and their tax attorneys and
accountants to the extent reasonably necessary to carry out the provisions of
this paragraph 13.

 

17

--------------------------------------------------------------------------------


 

SETTLEMENT DISBURSEMENTS

 

14.                                 All costs of administering the Settlement,
including but not limited to Notice for the Action, administering and
distributing the Gross Settlement Fund, and taxes and other expenses, are the
sole responsibility of the Plaintiffs and shall be paid out of the Gross
Settlement Fund, as provided herein.  The remainder of the Gross Settlement Fund
after the payment of the above amounts, as well as attorneys’ fees and expenses
shall constitute the “Net Settlement Fund,” which shall be distributed to the
Authorized Claimants.

 

COSTS OF NOTICE AND CLAIMS ADMINISTRATION

 

15.                                 A portion of the Cash Settlement Fund shall
be used to pay costs and expenses in providing proper Notice of Settlement in
this Action, the fees and expenses of the Claims Administrator, the costs and
expenses of administering this Settlement, including without limitation, costs
and expenses necessary to secure court approval of the Stipulation, such as
expert affidavits, and the processing and payment of claims, and all taxes. 
Notice and administration costs and the fees of the Claims Administrator, up to
$100,000, shall be advanced from the Cash Settlement Fund, following entry of
the Preliminary Approval Order as provided in Para. 7(b).  Costs exceeding
$100,000 shall be paid from the Cash Settlement Fund after the Effective Date
upon invoices provided to counsel to the parties.

 

ATTORNEYS’ FEES

 

16.                                 A portion of the Gross Settlement Fund shall
be used to pay the attorneys’ fees of Plaintiffs’ Counsel and to reimburse them
for expenses and costs, including the fees and expenses of experts and
consultants, in an amount to be approved by the Court.

 

17.                                 Lead Plaintiff’s Counsel will apply to the
Court for an award from the Gross Settlement Fund of attorneys’ fees not to
exceed thirty percent (30%) of the Gross Settlement Fund, including Thirty
Percent (30%) of the Cash Settlement Fund and Thirty Percent (30%) of

 

18

--------------------------------------------------------------------------------


 

the Gross Settlement Shares, plus interest, and reimbursement of expenses.  Lead
Plaintiff’s Counsel shall decide the allocation of attorneys’ fees among counsel
for the Class.  Lead Plaintiff’s Counsel shall not seek attorneys’ fees from any
other source other than the Gross Settlement Fund.  It is further understood and
agreed that Plaintiffs and the Class expressly waive any and all rights to
recover or seek any attorneys’ fees, expenses or costs from the Settling
Defendants in connection with the Action, aside from any application that they
may make for an award from the Gross Settlement Fund.  Any appeal relating
solely to the award of attorneys’ fees or expenses shall not affect the
occurrence of the Effective Date.

 

18.                                 The attorneys’ fees, expenses and costs,
including any shares of Zomax common stock awarded, shall be payable to Lead
Plaintiff’s Counsel from the Escrow Account or as issued to Lead Plaintiff’s
Counsel by Zomax three business days following the entry of the Final Judgment
and Order.  Such amount and shares shall be so paid only if Defendant Zomax
informs the Claims Administrator that Zomax has received from Lead Plaintiff’s
Counsel a bond or letter of credit, issued by a national bank in an amount
necessary to guarantee the return of such amount (with interest earned thereon)
and shares, to the Gross Settlement Fund in the event that the Effective Date
does not occur, or the judgment and/or order making such fee and expense award
is reversed or modified, or the Stipulation is canceled or terminated for any
other reason, or if the dismissal with prejudice of this Action does not become
final.  If Lead Plaintiff’s Counsel does not provide a bond or a letter of
credit and therefore does not so receive said amount and shares respecting such
attorneys’ fees and costs, the same shall be paid to Lead Plaintiff’s Counsel
within three (3) business days of the Effective Date.  No later than 60 days
following entry of the Preliminary Approval Order, Zomax shall advise Lead
Plaintiff’s Counsel of the number of days advance notice that will be required
for receipt of such bond or letter of

 

19

--------------------------------------------------------------------------------


 

credit and instructions for issuance of the shares in order to issue any shares
awarded by three business days following the entry of the Final Judgment and
Order or the Effective Date.  If the Effective Date does not occur, or the
judgment and/or order making such fee and expense award is reversed or modified,
or the Stipulation is canceled or terminated for any other reason, or if the
dismissal with prejudice of this Action or the Related Actions does not become
final (any such occurrence being a “Reimbursement Event”), and attorneys’ fees,
expenses and costs have been paid to any extent, Lead Plaintiff’s Counsel shall
within ten (10) business days after receiving written notice from Settling
Defendants’ Counsel or from a court of appropriate jurisdiction of any
Reimbursement Event, refund to the Gross Settlement Fund, the fees, expenses and
costs previously paid to them, plus the interest earned therefrom, in an amount
consistent with such Reimbursement Event.  Furthermore, Lead Plaintiff’s Counsel
as a condition of receiving such fees, expenses and costs, on behalf of itself
and each partner, agrees that the law firm and its partners are subject to the
jurisdiction of the Court for the purpose of enforcing the provisions of this
paragraph.

 

19.                                 The Released Parties, the Settling
Defendants’ and Counsel for any of the Released Parties or the Settling
Defendants shall not have any responsibility for, and no liability whatsoever
with respect to, any payment to Lead Plaintiff’s Counsel or any other counsel or
Person who receives payment from the Gross Settlement Fund or claims entitlement
to receive such payment.

 

20.                                 The procedure for the allowance or
disallowance by the Court of any attorneys’ fees, costs and expenses, including
the fees of experts and consultants to be paid out of the Gross Settlement Fund,
are not part of the Settlement set forth in the Stipulation and are to be
considered by the Court separately from the Court’s consideration of the
fairness, reasonableness

 

20

--------------------------------------------------------------------------------


 

and adequacy of the Settlement set forth in the Stipulation, and any order or
proceedings relating solely to the payment of any fees, costs or expenses, or
any fee and/or expense application, or any appeal from any order relating
thereto or reversal or modification thereto shall not operate to terminate or
cancel the Stipulation or affect or delay the finality of the judgment approving
the Stipulation and the settlement of the Action set forth herein.

 

ADDITIONAL FUNDING OF THE SETTLEMENT
THROUGH RESTITUTION

 

21.                                 The parties will cooperate in an effort to
obtain the approval of the SEC to agree to maximize the amount of any civil
penalty paid by Zomax pursuant to any SEC enforcement proceeding, arising from
the Released Claims, to be made available as a Restitution Fund for the benefit
of shareholders, including the Lead Plaintiff and the Class Members.  These same
parties hereto recognize that there has been no completion of any settlement of
any such SEC enforcement proceeding and that any decision respecting a
Restitution Fund is solely within the discretion of the SEC, and none of the
Settling Defendants have any responsibility in the event that any such
settlement or Restitution Fund is not consummated.  Defendant Zomax and Lead
Plaintiff and its Counsel agree further that if such a fund is created, and
Class Members are permitted to share in the distribution of such funds, this
sharing will serve only to increase such Class Members’ recoveries and Defendant
Zomax will make no effort to offset against the amounts to be provided to the
Settlement Fund any amounts it pays as a civil penalty which could be part of a
Restitution Fund.

 

ADMINISTRATION

 

22.                                 The Claims Administrator shall administer
the Settlement subject to the jurisdiction of the Court.  Except as stated in
this paragraph, the Settling Defendants (and the Settling Defendants’ Counsel)
shall have no responsibility for the administration of the

 

21

--------------------------------------------------------------------------------


 

Settlement and shall have no liability to the Class in connection with such
administration of the Settlement.  Zomax, within three business days following
the Preliminary Approval Order, shall provide to the Claims Administrator,
subject to a Confidentiality Agreement attached hereto as Exhibit      and as
provided in the Preliminary Approval Order, attached hereto as Exhibit A, the
identities of the Class Members in respect to the facilitation of the Notice.

 

23.                                 No Authorized Claimant shall have any claim
against the Lead Plaintiff or Lead Plaintiff’s Counsel based on any
distributions made in accordance with or as contemplated by this Stipulation,
and in no event shall any Authorized Claimant have any claim against any
Settling Defendant, Released Party or Defendants’ Counsel in respect to any
distributions or use of the Cash Settlement Fund at such time as it is delivered
to the Escrow Account.

 

24.                                 Subsequent to the Effective Date, Lead
Plaintiff’s Counsel will apply to the Court, on notice to Settling Defendants’
Counsel, for an Order (the “Class Distribution Order”) approving the Claims
Administrator’s administrative determinations concerning the acceptance and
rejection of the claims submitted herein and approving any fees and expenses not
previously applied for, including the fees and expenses of the Claims
Administrator, and directing payment of the Net Settlement Fund to Authorized
Claimants.

 

DISTRIBUTION TO AUTHORIZED CLAIMANTS

 

25.                                 The Claims Administrator shall determine
each Authorized Claimant’s pro rata share of the “Net Settlement Fund” based
upon each Authorized Claimant’s Recognized Claim (as defined in the Plan of
Allocation described in the Notice annexed hereto as Exhibit A-1, or in such
other Plan of Allocation as the Court approves).

 

26.                                 The Plan of Allocation proposed in the
Notice is not a necessary term of this Stipulation and it is not a condition of
this Settlement that that Plan of Allocation be approved as

 

22

--------------------------------------------------------------------------------


 

long as the Plan of Allocation to be used to distribute the Settlement has been
approved by the Court.

 

27.                                 Each Authorized Claimant shall be allocated
a pro rata share of the Net Settlement Fund based on his or her Recognized Claim
compared to the total Recognized Claims of all Authorized Claimants.  Lead
Plaintiff’s Counsel shall have the discretion to request the Court to preclude
recovery by Authorized Claimants who will receive less than $5 or less than 3
shares of Zomax common stock as their pro rata share of the Net Settlement
Fund.  In addition, calculations of Recognized Claims resulting in fractional
shares shall be paid in cash rather than shares.  The Settling Defendants shall
have no interest in the Settlement Fund from and after the Effective Date.  The
Settling Defendants shall have no involvement in or responsibility for reviewing
or challenging the distributions of the proceeds of the Net Settlement fund to
Authorized Claimants so long as the distributions are in accordance with the
Plan of Distribution and any orders of the Court.

 

28.                                 Any Class Member who does not submit a valid
Proof of Claim will not be an Authorized Claimant entitled to receive any of the
proceeds from the Net Settlement Fund, but will otherwise be bound by all of the
terms of this Stipulation, including the terms of the Final Judgment and Order
to be entered in the Action and the releases, bars and reductions provided for
herein and in such Final Judgment and Order.

 

29.                                 Except for their obligation to pay the
Settlement Amount into the Escrow Account, and to cooperate in the production of
information with respect to the identification of Class Members from Zomax’s
shareholder transfer records, as provided herein, Settling Defendants shall have
no liability, obligation or responsibility for the administration or
disbursement of the Net Settlement Fund.  Lead Plaintiff’s Counsel shall have
the right, but not

 

23

--------------------------------------------------------------------------------


 

the obligation, to direct the Claims Administrator to waive what they deem to be
formal or technical defects in any Proof of Claim submitted in the interests of
achieving substantial justice.

 

30.                                 For purposes of determining the extent, if
any, to which a Class Member shall be entitled to be treated as an “Authorized
Claimant”, the following conditions shall apply:

 

(a)                                  Each Class Member shall be required to
submit a Proof of Claim (see attached Exhibit 2 to Exhibit A), supported by such
documents as are designated therein, including proof of the Claimant’s loss, or
such other documents or proof as Lead Plaintiff’s Counsel, in their discretion,
may deem acceptable;

 

(b)                                 All Proofs of Claim must be submitted by the
date specified in the Notice unless such period is extended by Order of the
Court.  Any Class Member who fails to submit a Proof of Claim by such date shall
be forever barred from receiving any payment pursuant to this Stipulation
(unless, by Order of the Court a later submitted Proof of Claim by such
Class Member is approved), but shall in all other respects be bound by all of
the terms of this Stipulation, including the terms of the Final Judgment and
Order to be entered in the Action and the releases and bars provided for herein
and in such Final Judgment and Order.  This provision does not affect the
possible benefits which could be available to Class Members from any Restitution
Fund as discussed in ¶ 21 above.  Provided that it is received before the motion
for the Class Distribution Order is filed, a Proof of Claim shall be deemed to
have been submitted when posted, if received with a postmark indicated on the
envelope and if mailed by first-class mail and addressed in accordance with the
instructions thereon.  In all other cases, the Proof of Claim shall be deemed to
have been submitted when actually received by the Claims Administrator;

 

24

--------------------------------------------------------------------------------


 

(c)                                  Each Proof of Claim shall be submitted to
and reviewed by the Claims Administrator, under the supervision of Lead
Plaintiff’s Counsel, who shall determine in accordance with this Stipulation and
the Plan of Allocation the extent, if any, to which each claim shall be allowed,
subject to review by the Court pursuant to subparagraph (e) below;

 

(d)                                 Proofs of Claim that do not meet the
submission requirements may be rejected.  Prior to rejection of a Proof of
Claim, the Claims Administrator shall communicate with the claimant in order to
remedy the curable deficiencies in the Proof of Claims submitted.  The Claims
Administrator, under supervision of Lead Plaintiff’s Counsel, shall notify, in a
timely fashion and in writing, all claimants whose Proofs of Claim they propose
to reject in whole or in part, setting forth the reasons therefore, and shall
indicate in such notice that the claimant whose claim is to be rejected has the
right to a review by the Court or its designee if the claimant so desires and
complies with the requirements of subparagraph (e) below;

 

(e)                                  If any claimant whose claim has been
rejected in whole or in part desires to contest such rejection, the claimant
must, within twenty (20) calendar days after the date of mailing of the notice
required in subparagraph (d) above, serve upon the Claims Administrator a notice
and statement of reasons indicating the claimant’s grounds for contesting the
rejection along with any supporting documentation, and requesting a review
thereof by the Court or its designee.  If a dispute concerning a claim cannot be
otherwise resolved, Lead Plaintiff’s Counsel shall thereafter present the
request for review to the Court or the Court’s designee as ordered by the Court;
and

 

(f)                                    The administrative determinations of the
Claims Administrator accepting and rejecting claims shall be presented to the
Court, on notice to Settling Defendants’ Counsel, for approval by the Court or
its designee in the Class Distribution Order.

 

25

--------------------------------------------------------------------------------


 

31.                                 Each claimant shall be deemed to have
submitted to the jurisdiction of the Court with respect to the Claimant’s claim
and with respect to the release, bar and reduction provisions provided for in
this Stipulation and the Final Judgment and Order.

 

32.                                 Payment pursuant to this Stipulation and the
Class Distribution Order shall be deemed final and conclusive against all
Class Members.  All Class Members whose claims are not payable pursuant to this
Stipulation and the Class Distribution Order shall be barred from participating
in distributions from the Net Settlement Fund, but otherwise shall be bound by
all of the terms of this Stipulation, including the terms of the Final Judgment
and Order to be entered in the Action and the releases provided for herein,
shall be barred from bringing any action against the Released Parties concerning
the Settled Claims, and shall be subject to the bar and reduction provisions as
provided in this Stipulation and the Final Judgment and Order.

 

33.                                 The Net Settlement Fund shall be distributed
to Authorized Claimants by the Claims Administrator only after the Effective
Date and after: (i) all Claims have been processed, and all claimants whose
Claims have been rejected or disallowed, in whole or in part, have been notified
and provided the opportunity to be heard concerning such rejection or
disallowance; (ii) all objections with respect to all rejected or disallowed
claims have been resolved by the Court, and all appeals therefrom have been
resolved or the time for all potential appeals therefrom has expired; (iii) all
matters with respect to attorneys’ fees, costs, and disbursements have been
resolved by the Court, all appeals therefrom have been resolved or the time for
all potential appeals therefrom has expired; and (iv) all costs of
administration have been paid.

 

34.                                 The Claims Administrator shall calculate the
number of Settlement Shares to be distributed to the Class Members.  Upon
completion of those calculations, the Claims Administrator shall advise Settling
Defendants’ Counsel and Lead Plaintiff’s Counsel of the

 

26

--------------------------------------------------------------------------------


 

number of Settlement Shares to be distributed to each Class Member.  Settling
Defendants’ Counsel shall thereafter, promptly upon receipt of that information,
distribute the Settlement Shares to the Claims Administrator, to distribute to
the Class Members in accordance with paragraph 7(c) and (d).

 

35.                                 If any portion of the Net Settlement Fund,
either cash or shares of freely tradable Zomax common stock, remain in the Net
Settlement Fund by reason of return mail, uncashed checks or otherwise,
including the return of certificates of Zomax common stock, then the following
steps shall be taken one (1) year after the initial distribution of the Net
Settlement Fund:

 

(a)                                  The Claims Administrator shall confirm that
it has made all reasonable and diligent efforts to have Authorized Claimants who
are entitled to participate in the distribution of the Net Settlement Fund cash
their distribution checks or claim ownership of their shares of freely tradable
Zomax common stock;

 

(b)                                 The Claims Administrator shall sell, without
further Order of the Court, any and all unclaimed Settlement Shares, the
proceeds of which, along with any unclaimed Settlement Cash, will become
Unclaimed Settlement Cash to be distributed in accordance with subparagraph
(c) below;

 

(c)                                  The Claims Administrator, proportionate to
the initial distribution, shall re-distribute any Unclaimed Settlement Cash,
after payment of any unpaid costs or fees incurred in administering the Net
Settlement Fund for such re-distribution, to Class Members who have cashed their
checks and who would receive at least $5.00 or 3 shares of Zomax common stock
from such re-distribution;

 

27

--------------------------------------------------------------------------------


 

(d)                                 If after six months after such
re-distribution any funds shall remain of the Unclaimed Settlement Cash, Lead
Plaintiff’s Counsel shall make an application to the Court to distribute the sum
of the unpaid residue in two equal parts to the YMCA of Greater Minneapolis and
to the Four Diamonds Fund.

 

PRELIMINARY APPROVAL ORDER

 

36.                                 Within 45 days of the execution of this
Stipulation, and pending completion of confirmatory discovery, the parties shall
file this Stipulation and all of its Exhibits along with an application for the
Preliminary Approval Order in the form annexed hereto as Exhibit A.

 

TERMS OF FINAL JUDGMENT AND ORDER

 

37.                                 If the Settlement is approved by the Court,
counsel for the parties shall request that the Court enter a Final Judgment and
Order in the form annexed hereto as Exhibit B.

 

RIGHT OF EXCLUSION AND OBJECTION

 

38.                                 Any Person may seek to be excluded from the
Class and the Settlement provided for by this Stipulation by submitting a
written request for exclusion, which request must state the dates during the
Class Period on which the Person purchased Zomax shares, the number and price of
such shares so purchased, and the date, number and price respecting the sale of
such shares so purchased.  Any request for exclusion must be submitted to the
Claims Administrator twenty (20) days before the Final Hearing Date established
by the Court.  Any Person so excluded shall not be bound by the terms of the
Stipulation, nor entitled to any of its benefits, and shall not be bound by any
Final Judgment and Order and/or other order of the Court entered herein, whether
pursuant to this Stipulation or otherwise.  Any request for exclusion failing to
comply with the requirements of this paragraph will be invalid, and the Person
shall not be excluded and will be bound by all of the orders and releases as if
such Person had made no request for exclusion.

 

28

--------------------------------------------------------------------------------


 

39.                                 Any Class Member who does not exclude
himself, herself, or itself from the Class and the Settlement shall have the
right to submit written objections concerning the Settlement, and/or Lead
Plaintiff’s Counsel’s application for attorneys’ fees, expenses and costs, which
objections shall state all of the reasons for the objections (e.g., a mere
statement that “I object” shall not be deemed sufficient).  Any written
objections, and any briefs, affidavits or other evidence submitted in support
thereof must be filed with the Clerk of the Court by the date set forth in the
Court’s Preliminary Approval Order.  All Persons desiring to attend the Final
Settlement Approval Hearing and be heard as objectors must have filed written
objections as provided herein, as a condition of appearing and being heard at
such hearing.  Any Class Member who does not timely file written objections to
the Settlement pursuant to this paragraph and the Notice shall not be permitted
to object to the Settlement at the Final Settlement Approval Hearing, and shall
be foreclosed from objecting to, challenging or otherwise seeking review of the
Settlement by appeal or otherwise, in this Action or in any other action.

 

SUPPLEMENTAL AGREEMENT

 

40.                                 Simultaneously herewith, Lead Plaintiff’s
Counsel and Settling Defendants’ Counsel are executing a “Supplemental
Agreement” setting forth certain conditions under which this Settlement may be
terminated at the sole election of Zomax based on the degree to which Persons
request exclusion from the Class and the Settlement.  Specifically, in order for
a request for exclusion to be effective, the Person seeking exclusion must
submit a written request for exclusion which is signed by the person requesting
exclusion and contains the dates, prices and amounts of all Zomax shares
purchased and sold during the Class Period.  This request and information must
be submitted to the Claims Administrator twenty (20) days before the Final
Hearing Date established by the Court.  The Supplemental Agreement shall not be
filed prior to the deadline for submitting exclusion requests unless a dispute
arises as to its terms.  In the event

 

29

--------------------------------------------------------------------------------


 

of termination of this Settlement pursuant to the Supplemental Agreement, this
Stipulation shall become null and void and of no further force and effect and
the provisions of paragraph 43 shall apply.  Notwithstanding the foregoing, this
Stipulation shall not become null and void as a result of the election by Zomax
to exercise its option to terminate the Settlement pursuant to the Supplemental
Agreement until the conditions set forth in the Supplemental Agreement have been
satisfied.

 

EFFECTIVE DATE OF SETTLEMENT, WAIVER OR TERMINATION

 

41.                                 The Effective Date of Settlement shall be
the date when all the following shall have occurred:

 

(a)                                  The Settlement has not been terminated
under paragraphs 40 or 43; and

 

(b)                                 Approval by the Court of the Settlement,
following notice to the Class and a hearing, as prescribed by Rule 23 of the
Federal Rules of Civil Procedure; and the entry of the Final Judgment and Order
in the form set forth in Exhibit B hereto; and

 

(c)                                  The later of (i) the expiration of any time
for appeal or review of such Final Judgment and Order with no appeal or review
having been noticed; or (ii) if any appeal is taken and not dismissed, after
such Final Judgment and Order is upheld on appeal in all material respects and
is no longer subject to review upon appeal or review by writ of certiorari or
otherwise.  The appeal of an order solely relating to the award of attorneys’
fees and expenses shall not prevent the Effective Date from occurring except as
to any obligation concerning the payment of such fees and expenses, as long as
there is no appeal of the Final Judgment and Order approving the Settlement.

 

42.                                 Upon occurrence of the Effective Date, any
and all remaining interest or right of the Settling Defendants in or to the
Gross Settlement Fund, if any, shall be absolutely and forever extinguished
except as provided in this Stipulation.

 

30

--------------------------------------------------------------------------------


 

43.                                 Settling Defendants’ Counsel or Lead
Plaintiff’s Counsel shall have the unconditional right to terminate the
Settlement and this Stipulation if (a) Lead Plaintiff determines after the
review of confirmatory discovery, as referenced in Para. J above, that the
Settlement is not fair, reasonable and adequate; (b) the Court enters a
preliminary approval order that is not in the form annexed hereto as Exhibit A
hereto except as such order is consented to by all parties in writing or on the
record (in which case such order shall be regarded as the Preliminary Approval
Order); (c) the Court enters a Final Judgment and Order in the Action that is
not in the form set forth in Exhibit B annexed hereto except as such Final
Judgment and Order is consented to by all parties in writing or on the record
(in which case such order shall be regarded as the Final Judgment and Order); or
(d) the Court enters a Final Judgment and Order and appellate review is sought
and, on such appeal, the Final Judgment and Order is modified or reversed. 
Settling Defendants’ Counsel or Lead Plaintiff’s Counsel shall provide written
notice of their intent to terminate the Settlement and this Stipulation to all
other parties hereto within thirty (30) calendar days of the occurrence of any
of the events referenced above.  For purposes of this provision, a disallowance
or modification limited solely to the award of attorneys’ fees, costs and
expenses requested by Lead Plaintiff’s Counsel shall not be deemed a
modification or disapproval of the Settlement or Final Judgment and Order.

 

44.                                 Except as otherwise provided herein, in the
event the Settlement is terminated or if the Effective Date does not occur for
any reason, then the Settlement shall be without force and effect upon the
rights of the parties, none of its terms shall be effective or enforceable, and
no findings or orders in respect thereto (including any findings or orders
relative to a settlement class) shall be used in any proceedings.  In such
event, (a) except to the extent costs of notice and administration have been
incurred or expended pursuant to the provisions herein; the balance

 

31

--------------------------------------------------------------------------------


 

remaining in the Gross Settlement Fund, including any amounts of any fees
previously awarded to Lead Plaintiff’s Counsel and paid out of the Gross
Settlement Fund, less any notice or administration expenses incurred prior to
such termination, and less any taxes payable on the income of the Gross
Settlement Fund, shall be returned to Zomax; and (b) the parties shall revert to
their litigation positions immediately prior to October 29, 2004, with all
rights in respect to motions to dismiss and responses thereto being preserved. 
If the Settlement is terminated, the Claims Administrator shall forthwith return
the balance of the Gross Settlement Fund to Defendant Zomax.

 

NO ADMISSION OF WRONGDOING

 

45.                                 This Stipulation, whether or not
consummated, and any proceedings or findings taken pursuant to it:

 

(a)                                  Shall not be offered or received against
the Settling Defendants or any Released Party as evidence of, or construed as,
or deemed to be, evidence of any presumption, concession, or admission by any of
the Settling Defendants or any Released Party with respect to any fact or issue
whatsoever, including any claim of the existence of a class, alleged by
Plaintiffs, or the validity of any claim that had been or could have been
asserted in the Action or in any litigation, or the deficiency of any defense
that has been or could have been asserted in the Action or in any litigation, or
of any liability, negligence, fault, or wrongdoing of the Settling Defendants or
any Released Party;

 

(b)                                 Shall not be offered or received against the
Settling Defendants or any Released Party as evidence of a presumption,
concession or admission of any fault, misrepresentation or omission with respect
to any statement or written document approved or made by any Settling Defendant,
or against the Lead Plaintiff or the Class as evidence of any infirmity in the
claims of the Lead Plaintiff or the Class;

 

32

--------------------------------------------------------------------------------


 

(c)                                  Shall not be offered or received against
the Settling Defendants, any Released Party or against the Lead Plaintiff or the
Class as evidence of a presumption, concession or admission with respect to any
liability, negligence, fault or wrongdoing, or in any way referred to for any
other reason as against any of the parties to this Stipulation, in any other
civil, criminal or administrative action or proceeding, other than such
proceedings as may be necessary to effectuate the provisions of this
Stipulation; provided, however, that if this Stipulation is approved by the
Court, the Settling Defendants or any Released Party may refer to it to
effectuate the liability protection granted them hereunder;

 

(d)                                 Shall not be construed against the Settling
Defendants, any Released Party or the Lead Plaintiff or the Class as an
admission or concession that the consideration to be given hereunder represents
the amount which could be or would have been recovered after trial; and,

 

(e)                                  Shall not be construed as or received in
evidence as an admission, concession or presumption against the Lead Plaintiff,
the Class or any Class Member that any of their claims are without merit or that
damages recoverable under the Complaint would not have exceeded the Gross
Settlement Fund.

 

(f)                                    Shall not be construed against the
Settling Defendants, any Released Party or the Lead Plaintiff or the Class as an
admission or concession that any alleged class exists or should be subject to
certification under Rule 23 of the Federal Rules of Civil Procedure.

 

MISCELLANEOUS PROVISIONS

 

46.                                 All of the exhibits attached hereto are
hereby incorporated by reference as though fully set forth herein.

 

47.                                 The parties to this Stipulation intend the
Settlement to be a final and complete resolution of all disputes asserted or
which could be asserted by the Class Members against the Released Parties with
respect to the Settled Claims.  Accordingly, the Lead Plaintiff, by its

 

33

--------------------------------------------------------------------------------


 

counsel, on behalf of the Class, and the Settling Defendants agree not to assert
in any forum that the litigation was brought by Plaintiffs or defended by the
Settling Defendants in bad faith or without a reasonable basis.  The parties
hereto shall assert no claims of any violation of Rule 11 of the Federal
Rules of Civil Procedure relating to the prosecution, defense, or settlement of
the Action.  The parties hereto agree that the amount paid and the other terms
of the Settlement were negotiated at arm’s length and in good faith by the
parties, and reflect a Settlement that was reached voluntarily after
consultation with experienced legal counsel.

 

48.                                 This Stipulation may not be modified or
amended, nor may any of its provisions be waived except by a writing signed by
all parties hereto or their successors-in-interest, or an agreement of all
parties on the record of the Court.

 

49.                                 The headings herein are used for the purpose
of convenience only and are not meant to have legal effect.

 

50.                                 The administration and consummation of the
Settlement as embodied in this Stipulation shall be under the authority of the
Court and the Court shall retain jurisdiction for the purpose of entering orders
providing for awards of attorneys’ fees, expenses and costs to Lead Plaintiff’s
Counsel and enforcing the terms of this Stipulation.

 

51.                                 The waiver by one party of any breach of
this Stipulation by any other party shall not be deemed a waiver of any other
prior or subsequent breach of this Stipulation.

 

52.                                 This Stipulation and the exhibits attached
hereto, and the Supplemental Agreement, constitute the entire agreement among
the parties hereto concerning the Settlement of the Action, and no
representations, warranties, or inducements have been made by any party hereto
concerning this Stipulation or its exhibits other than those contained and
memorialized in such documents.

 

34

--------------------------------------------------------------------------------


 

53.                                 This Stipulation may be executed in one or
more counterparts.  All executed counterparts and each of them shall be deemed
to be one and the same instrument provided that counsel for the parties to this
Stipulation shall exchange among themselves original signed counterparts.

 

54.                                 This Stipulation shall be binding upon, and
inure to the benefit of, the successors and assigns of the parties hereto,
provided that no assignment by any party hereto shall operate to relieve such
party of its obligations thereunder.  The construction, interpretation,
operation, effect and validity of this Stipulation, and all documents necessary
to effectuate it, shall be governed by the internal laws of the State of
Minnesota without regard to conflicts of laws, except to the extent that federal
law requires that federal law governs.

 

55.                                 This Stipulation shall not be construed more
strictly against one party than another merely by virtue of the fact that it, or
any part of it, may have been prepared by counsel for one of the parties, it
being recognized that it is the result of arm’s length negotiations between the
parties and all parties hereto have contributed substantially and materially to
the preparation of this Stipulation.

 

56.                                 All counsel and any other Person executing
this Stipulation and any of the exhibits hereto, or any related settlement
documents, warrant and represent that they have the full authority to do so and
that they have the authority to take appropriate action required or permitted to
be taken pursuant to the Stipulation to effectuate its terms.

 

57.                                 Lead Plaintiff’s Counsel and Settling
Defendants’ Counsel agree to cooperate fully with one another in seeking Court
approval of the Order for Notice and Hearing, the Stipulation, and to promptly
agree upon and execute all such other documentation as may be reasonably
required to obtain final approval by the Court of the Settlement.

 

35

--------------------------------------------------------------------------------


 

58.                                 None of the Plaintiffs nor Settling
Defendants, nor counsel for any of them, will make any public statement or
comment to the press, either directly or indirectly, regarding the Action,
Settlement or Stipulation which disparages the other or the merits of the claims
or defenses which were or could have been asserted in the Action

 

59.                                 Upon the Effective Date, the Lead Plaintiff
and Lead Plaintiff’s Counsel shall return to Zomax all documents and other
information, including all copies thereof, received during confirmatory
discovery.

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Stipulation, to be executed, by their duly authorized
attorneys, as of the day and year first above written.

 

 

 /s/ Michael K. Yarnoff

 

SCHIFFRIN & BARROWAY, LLP

 

MICHAEL K. YARNOFF

 

KAY E. SICKLES

 

280 King of Prussia Road

 

Radnor, PA 19087

 

 

 

Lead Plaintiff’s Counsel

 

 

 

 

 

 /s/ Richard B. Solum

 

DORSEY & WHITNEY LLP

 

RICHARD B. SOLUM

 

50 South Sixth Street, Suite 1500

 

Minneapolis, MN 55402-1498

 

 

 

Counsel for Settling Defendant Zomax

 

 

 

 

 

 /s/ William Michael, Jr.

 

William Michael, Jr.

 

Lindquist & Vennum PLLP

 

4200 IDS

 

80 South 8th Street

 

Minneapolis, MN 55402

 

 

 

Counsel for Individual Defendants James T.
Anderson and Michelle E. Bedard

 

 

 

 

 

 /s/ Andrew M. Luger

 

Andrew M. Luger

 

Greene Espel, P.L.L.P.

 

200 South Sixth Street, Suite 1200

 

Minneapolis, MN 55402

 

 

 

Counsel for Individual Defendant James E.
Flaherty

 

37

--------------------------------------------------------------------------------